ABERNATHY, Senior Judge:
We had thought that, with the passage of over 13 years since its pronouncement, attempts to experiment with the procedural requirements of United States v. Care, 18 U.S.C.M.A. 535, 40 C.M.R. 247 (1969), had ceased. Unfortunately, we were wrong.
Assigned as error, we are now asked to review the sufficiency of a providence inquiry in which the only relation of the appellant to the facts alleged in the offenses was by way of a stipulation of fact, received in evidence as an appellate exhibit and as to which no questions concerning the substantive content of the stipulation were propounded to appellant. The Government, in its reply to appellant’s assertion, concedes error and moves the Court to direct a proceeding in revision to correct the deficiencies in the providence inquiry. We accept the concession of error as properly made and reverse.
Appellant, tried by general court-martial consisting of military judge alone, pleaded guilty to four separate trilogies of drug offenses involving both marijuana and lysergic acid diethylamide (LSD) and occurring on 10, 12 and 19 March 1982 and 12 April 1982. After the statement of pleas, the military judge properly advised appellant that his pleas of guilty were equivalent to a conviction, that he could be found guilty on the basis of his pleas alone and without receipt of evidence, and that his pleas would not be accepted unless he realized that by his pleas he admitted every element of each offense. The military judge thereafter apprised appellant that by his pleas he waived his constitutional right against self-incrimination, his right to a trial of the facts by court-martial, and his right to be confronted by the witnesses against him. Appellant acknowledged his awareness of the implications of his pleas upon these rights.
The military judge then inquired as to the existence of a stipulation of fact. In response, the defense counsel offered a stipulation as Appellate Exhibit II. The military judge gave the following advice to appellant concerning the received stipulation: (1) that it constituted an agreement between counsel and appellant that the stated contents of the stipulation were true; (2) that if accepted into evidence the contents would become uncontradicted facts in the case; (3) that appellant could not be forced to enter into the stipulation; (4) that appellant should only enter into the stipulation if he truly wanted to do so and felt it was in his own best interest; (5) that the stipulation would be used “during this inquiry to help me determine the providency of your guilty plea;” (6) that trial counsel could use the stipulation as a matter in aggravation during the sentencing phase of trial; (7) that the military judge would consider the contents of the stipulation as setting forth aggravating matters; and, (8) that if the stipulation were contradicted after the plea of guilty was accepted, the providency into the plea would have to be reopened. Appellant acknowledged his understanding of each ramification of the *810stipulation as explained, admitted to the truthfulness of its contents, and stated that he had read the stipulation, discussed it with his counsel and was entering into the stipulation voluntarily. The stipulation of fact was then received into evidence as an appellate exhibit, subject to acceptance of the pleas of guilty. We here observe that the stipulation contained a tailored recitation of all the elements of each offense alleged and a “factual confession” to each offense which set forth, with utmost particularity, virtually every fact which the Government would have been required to prove beyond reasonable doubt if trial had proceeded on the merits.1
With the stipulation in evidence, the military judge advised appellant of the elements of the offenses to which pleas of guilty had been entered, sufficiently tailoring each element to the averred acts in each specification so as to relate appellant personally to the offenses charged. Though the military judge indicated that appellant should be prepared to discuss the facts with him, the only substantive colloquy between judge and appellant which followed resulted in obtaining appellant’s admission that he knew that a “prohibition of pretty high level, maybe even it was Navy regulations,” made unlawful the possession, sale and transfer of controlled substances, to include marijuana and LSD; that what appellant was “doing” on 10, 12 and 19 March was wrongful;2 that Article 1151, Navy Regulations, was “extra-territorial” in that it applied to military personnel off-base as well as on-base;3 and, that appellant was a member of the naval service. There ensued neither discussion of the matters contained within the stipulation of fact nor questioning of appellant concerning the factual basis for his pleas. We here note that the only in-court verbal acknowledgment by appellant of facts relating to the offenses occurred in his unsworn statement offered during sentencing wherein he disclaimed any involvement in the sale of drugs beyond the transactions charged and also identified the purchasers involved in each specification.
The providence inquiry at an end, the military judge apprised appellant of the maximum permissible punishment based upon his pleas of guilty and thereafter purported to discuss the terms of the pretrial agreement. In doing so, however, he omitted any reference to five of the eight major paragraphs, which contained eight enumerated conditions or understandings to the agreement.
Prior to announcing his findings, the military judge did not specifically state that he found the pleas to have been entered voluntarily and with full knowledge by appellant of their meaning and effect or that the pleas were determined to be provident. The final irregularity in this trial proceeding was the failure of the military judge to enter findings whether the terms of the pretrial agreement were, or were not, in accordance with appellate case law, contrary to public policy, or contrary to the judge’s notions of fundamental fairness. See United States v. Williamson, 4 M.J. 708 (N.C.M.R.1977); United States v. Hoaglin, 10 M.J. 769 (N.C.M.R.1981).
United States v. Care, supra, sets forth as procedural elements to a provident plea inquiry the requirement that the military judge “question the accused about what he did or did not do ... to make clear the basis for a determination by the military trial judge ... whether the acts or the *811omissions of the accused constitute the offense or offenses to which he is pleading guilty. United States v. Rinehart, 8 U.S.C. M.A. 402, 24 C.M.R. 212 (1957); United States v. Donohew, 18 U.S.C.M.A. 149, 39 C.M.R. 149 (1969). This requirement will not be satisfied by questions such as whether the accused realizes that a guilty plea admits ‘every element charged and every act or omission alleged and authorizes conviction of the offense without further proof.’ ” Care, supra at 541, 40 C.M.R. at 253. The charge of Care goes on to reflect that the military judge must shoulder the responsibility to “personally address” the accused not only to ascertain that a factual basis for the plea of guilty exists, but also to advise him that his plea waives the constitutional rights enumerated above.
We believe the case law which has emerged subsequent to, and in interpretation of, Care supports the proposition that “personally addressing” and “questioning” an accused requires at least some minimal, yet meaningful, dialogue and colloquy between a military judge and an accused. The reference to Donohew in the context of “questioning” the accused reinforces us in this conclusion. The law is settled that an exhibit, signed by an accused, which recites the entirety of the counsel rights under Article 38(b), Uniform Code of Military Justice, 10 U.S.C. § 838(b), and as to which the accused acknowledges in court that he understands those rights as set forth in the exhibit, is not sufficient, absent an accused’s “personal response to direct questions” from the military judge to meet compliance with Donohew. United States v. Bowman, 20 U.S.C.M.A. 119, 42 C.M.R. 311 (1970). It is furthermore clear beyond dispute that the underlying standards, in their application to the in-court dialogue between judge and accused, enunciated in both Donohew and Care are identical. See United States v. Feely, 19 U.S.C.M.A. 152, 41 C.M.R. 152 (1969); United States v. Hook, 20 U.S.C.M.A. 516, 43 C.M.R. 356 (1971). We further have no hesitation in concluding that the authors of Care would not accept an exhibit, signed by the accused, which enumerates the constitutional rights waived by a guilty plea as the equivalent of the requirement that “the record must also demonstrate the military trial judge ... personally addressed the accused,” and tendered such advice. See Care, supra at 541, 40 C.M.R. at 253. This being so, it necessarily follows that an exhibit, in this case a stipulation of a fact, signed by the appellant, in which even the most complete of factual admissions of guilt are contained, standing alone and without any further inquiry by the military judge to relate an accused personally and factually with the stipulated matter or the offenses, is insufficient to meet the procedural requirement established by Care to “personally address” an accused to ascertain the factual basis for a plea of guilty.
We do not intimate that any departure from a technical reading of Care, or use of stipulations of fact as part of a providency inquiry, will result ipso facto in error. We are not unmindful of United States v. Wimberly, 20 U.S.C.M.A. 50, 42 C.M.R. 242 (1970), wherein it is held that “military judges may employ different techniques in complying with the second Care requirement ... that the military judge question the accused about his actions and intentions in order to determine whether his actions constitute the offenses to which he is pleading guilty.” Wimberly, supra at 51, 42 C.M.R. at 243. Similarly, we recognize the legitimate use of a stipulation of fact as part of the providence colloquy to supplement, but not to serve in lieu of, the “personal questioning” from the military judge. See Wimberly, supra; United States v. Lanzer, 3 M.J. 60 (C.M.A.1977); United States v. Davis, 48 C.M.R. 892 (NCMR1974); United States v. Sweisford, 49 C.M.R. 796 (A.C.M.R.1975), or its use where an accused, without personal recall of the events described by the allegations, has satisfied himself that the evidence in possession of the Government would be sufficient to prove his guilt. United States v. Moglia, 3 M.J. 216 (C.M.A.1977). In each instance, the stipulation of fact serves as a resource of reference to buttress an otherwise adequate and contemporaneous questioning of *812an accused by the military judge that, at a minimum, should extract from the accused those verbal admissions of facts necessary to relate him personally to the offenses.
Relevant to what we conclude to be the proper use of, and limitation on, a stipulation of fact to supplement a providence inquiry is the following comment of the Court in Wimberly:
Appellate defense counsel advance forceful arguments against the efficacy of Prosecution Exhibit 2 (the stipulation) to establish an adequate compliance with Care, supra. If this were the only factual basis in the record, and if the military judge had not personally addressed the appellant to elicit his responses to certain questions, we might be inclined to agree.
Wimberly, supra at 52, 42 C.M.R. at 244. (Emphasis added). This observation of the Court appears to be a challenge, not to the content of the matters admitted within the stipulation received in that case, but to the use of such stipulation to the exclusion of any meaningful discussion between the military judge and an accused regarding the facts to be admitted by a plea of guilty. We find the providence inquiry under review in this case does not meet even the “marginally” acceptable procedure followed in Wimberly. We would also note that a standard of performance higher than “marginal compliance” is required of military judges in carrying out the functions of their position.
We have also assessed' the providence inquiry in its entirety in light of United States v. Bertelson, 3 M.J. 314 (C.M.A.1977). Though Bertelson deals with a “confessional stipulation” in a not guilty plea case rather than an admission, be it verbal or stipulated, during the providence inquiry into a guilty plea, the distinction is one of form, not of substance. The safeguards intended by the respective procedures are clearly retained. See United States v. Bacon, 47 C.M.R. 820. (N.C.M.R.1973). What Bertelson makes clear is that incident to accepting a “confessional stipulation” into evidence the military judge must advise an accused that the stipulation is inadmissible in the absence of his consent, that the Government has the burden of proving his guilt beyond reasonable doubt, and that acceptance of the stipulation serves to relieve the Government of that burden, and must also ascertain from the accused on the record that a factual basis exists for the stipulation, utilizing a “similar, although not identical, inquiry” to that required by Care. It is thus clear that necessarily included within every Bertelson-type case is a Care-type inquiry utilizing the personal addressal method of questioning. If an inquiry cannot meet the threshold requirements of Care, it perforce cannot be saved by resort to Bertelson. What was attempted in this case, and now found deficient, is the acceptance of “de facto” guilty pleas without the safeguards of either Care or Bertelson. Such is not permitted.
Certainly the logic and sound legal analysis contained in Judge Barr’s dissent is attractive. It merits the closest attention of higher authority. Nevertheless, we must conclude that the use of a stipulation of fact, to the exclusion, and in lieu, of any and all other inquiry into the factual basis for a plea of guilty, is insufficient to meet the procedural requirements established by Care.
We have referred to other irregularities in the trial process of this case4 because they, when combined with the inadequate inquiry into the providence of the guilty pleas, reveal what we perceive to be a marked inclination on the part of this military judge to ignore the judicial responsibilities which have devolved upon him consequent to appellate decisional law. A trial judge is no more free than this Court to ignore the mandates of law established by a superior tribunal. This principle is nowhere better evidenced than in this case for we are convinced of appellant’s guilt of the offenses and that his pleas were the product *813of a voluntary and knowing act. The procedural requirements of Care, however, preclude us from affirming his conviction.
Accordingly, the findings of guilty and the sentence are set aside. Proceedings in revision may be directed.
Judge MALONE concurs.

. The “uniqueness” of Care is such that had appellant verbally recited in-court, and in response to questions posed by the military judge, each factual averment stipulated to, and thereafter admitted to its truth, we would find the requirements of Care to have been met with full compliance.


. No reference was made by the military judge to the date 12 April 1982 which governed specifications 10 through 12.


. Even in light of United States v. Trottier, 9 M.J. 337 (C.M.A.1980) and United States v. Stookey, 14 M.J. 975 (N.M.C.M.R.1982), determining court-martial jurisdiction on the basis of the “extra-territorial” application of Navy Regulations, rather than the standard of “service-connection,” is fraught with danger, if not clearly wrong.


. See United States v. Elmore, 1 M.J. 262 (C.M. A.1976); United States v. Green, 1 M.J. 453 (C.M.A.1976); United States v. King, 3 M.J. 458 (C.M.A.1977); United States v. Williamson, supra; United States v. Hoaglin, supra.